PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Syed et al.
Application No. 16/420,672
Filed: 23 May 2019
For: Partitioning and Mapping Workloads for Scalable SaaS Applications on Cloud

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) file February 12, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for benefit of a prior-filed provisional application as set forth in the accompanying corrected Application Data Sheet (ADS). This is also a decision on the petition for expedited consideration under 37 CFR 1.182 filed February 12, 2021.
The petition for expedited consideration under 37 CFR 1.182 is GRANTED. 
The renewed petition under 37 CFR 1.78(c) is DISMISSED. 
If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed.  A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present renewed petition fails to meet requirement (1) above. Applicant did not make proper benefit claims in the corrected ADS filed on February 12, 2021.

The corrected ADS filed February 12, 2021, changes the domestic benefit information to indicate intermediate Application No. 14/915,801 claims benefit of Application No. 62/031,679 filed July 31, 2014, and is a continuation of Application No. 14/814,625 filed July 31, 2015, now Patent No. 10,305,761 issued May 28, 2019. The Office notes there is no common inventor between Application No. 14/915,801 and Application Nos. 62/031,679 and 14/814,625. It appears that applicant may have made a typographical error in identifying the prior-filed intermediate application as 14/915,801 instead of 14/815,801 in the corrected ADS submitted on February 12, 2021. Accordingly, the benefit claims, as presented in the corrected ADS, do not meet the requirements set forth in 37 CFR 1.78 to be considered proper references.

Prior to payment of the issue fee, applicant may request reconsideration of this decision by filing a renewed petition under 37 CFR 1.78 with a corrected ADS setting for the appropriate benefit claims. No additional petition fee is required. 

The Office reminds applicant that the filing of an ADS after payment of the issue fee is prohibited by 37 CFR 1.312. Therefore, if applicant files a renewed petition under 37 CFR 1.78 with a corrected ADS after payment of the issue fee, applicant must also submit a Request for Continued Examination (RCE), the fee set forth 37 CFR 1.17(e), and a petition under 37 CFR 1.313(c)(2) to withdraw from issue as a condition for entry of a delayed benefit claim. No petition fee is required for filing the renewed petition under 37 CFR 1.78. 

If this application issues as a patent before a decision is reached on a renewed petition under 37 CFR 1.78(e), applicant must submit a completed certificate of correction form, setting forth the desired benefit claims, and a certificate of correction fee in addition to the renewed petition under 37 CFR 1.78. No petition fee would be required for filing the renewed petition under 37 CFR 1.78. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web1

This application is being forwarded to the Office of Data Management.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)